DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 May 2019 and 27 April 2020 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  

Claim 1, lines 10-12: “a memory configured to store part verification information obtained by correlating set position information which is information on a set position of the tape feeders in the part supply unit with the identification information;”
Claims 5, 8-11: “a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.”
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1, lines 10-12. “a memory configured to store part verification information obtained by correlating set position information which is information on a set position of the tape feeders in the part supply unit with the identification information;” renders claim indefinite. It is unclear how recited “part verification information” is obtained by “correlating set position information”. Would the “part verification information” be computed, read, determined or detected using sensor and the part verification system as recited in lines 1-3?

Claim 1 lines 13-16 recite the limitation “a part verifier configured to perform verification updating processing for determining, when the identification information of the tape is read using the reader, whether or not the tape is actually mounted on the tape feeder at the set position corresponding to the identification information based on the identification information,” is confusing. If the result of the part verifier is to determine whether a tape is mounted or not, then it is unclear from the recited limitation “the tape is actually mounted on the tape feeder at the set position corresponding to the identification information based on the identification information,” and hence the claim is indefinite. 

Claim 1 lines 20-23 recite the limitation “a tape monitor configured to perform tape detection processing for determining whether or not the tape is mounted with respect to each tape feeder based on the output from the sensor and the tape presence or absence information during a period which differs from a period where the verification updating processing is performed;” which is vague and confusing. How “a tape monitor” performs the “tap detection”. Are the sensors detecting the tapes as recited in lines 5-6? 
What is the recited “period”? Would “a period” be a time between a start time and end time? If so, how a tape monitor monitors “a different period which differs from a period where the verification updating processing is performed”?  It is unclear the significance of the claimed “period”. Would this be a tape monitor performed tape detection process multiple times during the part verification process? 
Further, the limitation “monitor” deemed to read as a display monitor such as a computer monitor or a monitoring system or tool and hence it is confusing. 

Claim 1 line 23 recites the limitation “a period” in which the antecedent basis has already established in line 22. 

The limitation in claim 2, lines 2-4, “a timer configured to count a time which is set preliminarily as a time within which the tape is mountable on the tape feeder and the tape is remountable, in synchronism with reading of the identification information using the reader” renders claim indefinite because of the limitation “the tape is mountable on the tape feeder”. Would this be a time to just to mount a tape on the feeder or a specific time that a specified tape could be mounted and used. Also, if a timer is configured to count a time, the time should be between two events. Claim recites “a time within which the tape is mountable on the tape feeder and the tape is remountable”. Does the recited “a time” be the sum of a mounting time and remounting time, or the time in between?

Claims 5 and 8-11 recite the limitation “a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.” which renders claim indefinite. It is unclear how a display visually identifies a set position. Would the display unit be used to show or display the set position information or would it be possible for the recited display to read and/ visually identify a tape feeder? 

Claims 2-15 depend on claim 1. Therefore, claims 1-15 are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12-15 and 17-20 of copending Application No. 16/347,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a part verification system for determining whether or not a tape for supplying parts is mounted on the tape feeder. However, the reference application recites “tape erroneous mounting detection system disposed in a part supply unit where a plurality of tape feeders are arranged and provided for detecting that a tape for supplying a part is erroneously mounted on the tape feeder,” in which the phrase “erroneous” is defined as wrong, inaccurate, flawed, error. See merriam-webster.com. An erroneous mounting detection as claimed in the reference application (see specification [0008], [0064] of reference application) is manifested by verifying whether a tape mounting is correct or not. Therefore, the scope of the claims in the reference application and the instant application are identical and they are not patentably distinct. See the comparison table below.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized.
16/347,640
16/347,873
1. 	A part verification system for a part supply unit where a plurality of tape feeders are arranged, the part verification system being provided for determining whether or not a tape for supplying parts mounted on the tape feeder is appropriate, the part verification system comprising: 
	sensors provided to the plurality of tape feeders, the sensors being configured to detect tapes, respectively; 
	a reader configured to read identification information of an accommodated part from a recorder which records the identification information and is provided to a tape or a reel around which the tape is wound; 
	a memory configured to store part verification information obtained by correlating set position information which is information on a set position of the tape feeders in the part supply unit with the identification information; 
	a part verifier configured to perform verification updating processing for determining, when the identification information of the tape is read using the reader, whether or not the tape is actually mounted on the tape feeder at the set position corresponding to the identification information based on the identification information, the part verification information and an output from the sensor, and updating tape presence or absence information at the set position when the part verifier determines that the tape is mounted; 
	a tape monitor configured to perform tape detection processing for determining whether or not the tape is mounted with respect to each tape feeder based on the output from the sensor and the tape presence or absence information during a period which differs from a period where the verification updating processing is performed; and  4Attorney Docket No. 742421-000691 
	a notifier configured to notify so as to request reading of the identification information relating to the tape from the recorder when the tape monitor determines that the tape is mounted on the tape feeder.
1. A tape erroneous mounting detection system disposed in a part supply unit where a plurality of tape feeders are arranged and provided for detecting that a tape for supplying a part is erroneously mounted on the tape feeder, the tape erroneous mounting detection system comprising: 
	sensors provided to the plurality of tape feeders, the sensors being configured to detect tapes, respectively; 
	a reader configured to read identification information of an accommodated part from a recorder which records the identification information and is provided to a tape or a reel around which the tape is wound; 
	a memory configured to store part verification information obtained by correlating set position information with the identification information, the set position information being information on a set position of the tape feeders in the part supply unit; 
	a part verifier configured to determine whether or not the tape is mounted on the tape feeder at the set position corresponding to the identification information read by the reader based on the identification information read by the reader, the part verification information, and an output from the sensor, and configured to perform verification updating processing so as to update tape presence or absence information at the set position in a case where determination is made that the tape is mounted on the tape feeder; and
	a tape erroneous mounting detector configured to perform erroneous mounting detection processing where the tape erroneous mounting detector identifies the tape feeder on which the tape is mounted based on the tape presence or absence information and the output from the sensor, and the tape erroneous mounting detector detects that the tape mounted on the tape feeder is erroneously mounted during a period which differs from a period where the verification updating processing is performed.

2. The tape erroneous mounting detection system according to claim 1, further comprising a notifier configured to visually identify the set position at which the erroneous mounting occurs or the tape feeder set at the set position when erroneous mounting of the tape occurs.
2. The part verification system according to claim 1, further comprising a timer configured to count a time which is set preliminarily as a time within which the tape is mountable on the tape feeder and the tape is remountable, in synchronism with reading of the identification information using the reader, wherein the part verifier is configured to update the tape presence or absence information when the part verifier determines that the tape is mounted on the tape feeder at a set position corresponding to the identification information read using the reader during a period until counting of the set time by the timer part is completed.
3. The tape erroneous mounting detection system according to claim 1 [[or 2]], further comprising a timer configured to measure a time which is preset as a time within which the tape is mountable on the tape feeder and the tape is remountable in synchronism with reading of the identification information by the reader, wherein the part verifier is configured to update tape presence or absence information when the tape is mounted on the tape feeder at the set position corresponding to the identification information read by the reader during a period until measurement of the set time by the timer part is completed.
3. (Original) The part verification system according to claim 2, wherein the set time is a time during which the tape is remountable on the tape feeder plural times.
4. (Original) The tape erroneous mounting detection system according to claim 3, wherein the set time is a time during which the tape is remountable on the tape feeder plural times.
4. (Currently Amended) The part verification system according to claim 2 [[or 3]], wherein the part verifier is configured to perform first detection processing for detecting presence or absence of the tape at each of the tape feeders prior to the verification updating processing, is configured to perform second detection processing for detecting presence or absence of the tape at each of the tape feeders after updating of the tape presence or absence information in the verification updating processing, and is configured to perform reset processing for resetting tape presence or absence information which is updated in the verification updating processing to the information before updating when a total number of tapes detected by the second detection processing is increased by 1 or more compared to a total number of the tapes detected in the first detection processing.
5. (Currently Amended) The tape erroneous mounting detection system according to claim 3 [[or 4]], wherein the part verifier is configured to perform first detection processing for detecting presence or absence of the tape at each of the tape feeders prior to the verification updating processing, is configured to perform second detection processing for detecting presence or absence of the tape at each of the tape feeders after updating of the tape presence or absence information in the verification updating processing, and is configured to perform reset processing for resetting tape presence or absence information which is updated in the verification updating processing to the information before updating when a total number of tapes detected by the second detection processing is increased by 2 or more compared to a total number of the tapes detected in the first detection processing.
5. (Currently Amended) The part verification system according to any one of claim 1 [[to 4]], further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.
6. (Currently Amended) The tape erroneous mounting detection system according to claim 1 [[to 5]], further comprising a display configured to visually identify the set position corresponding to the identification information read by the reader or the tape feeder set at the set position.
6. (Currently Amended) The part verification system according to claim 5, wherein the display is provided to each of the plurality of tape feeders.
7. (Currently Amended) The tape erroneous mounting detection system according to claim 6, wherein the display is provided to each of the plurality of tape feeders.
7. (New) The part verification system according to claim 3, wherein the part verifier is configured to perform first detection processing for detecting presence or absence of the tape at each of the tape feeders prior to the verification updating processing, is configured to perform second detection processing for detecting presence or absence of the tape at each of the tape feeders after updating of the tape presence or absence information in the verification updating processing, and is configured to perform reset processing for resetting tape presence or absence information which is updated in the verification updating processing to the information before updating when a total number of tapes detected by the second detection processing is increased by 1 or more compared to a total number of the tapes detected in the first detection processing.
10. (New) The tape erroneous mounting detection system according to claim 8, wherein the part verifier is configured to perform first detection processing for detecting presence or absence of the tape at each of the tape feeders prior to the verification updating processing, is configured to perform second detection processing for detecting presence or absence of the tape at each of the tape feeders after updating of the tape presence or absence information in the verification updating processing, and is configured to perform reset processing for resetting tape presence or absence information which is updated in the verification updating processing to the information before updating when a total number of tapes detected by the second detection processing is increased by 2 or more compared to a total number of the tapes detected in the first detection processing.
8. (New) The part verification system according to claim 2, further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.
12. (New) The tape erroneous mounting detection system according to claim 2, further comprising a display configured to visually identify the set position corresponding to the identification information read by the reader or the tape feeder set at the set position.
9. (New) The part verification system according to claim 3, further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.
13. (New) The tape erroneous mounting detection system according to claim 3, further comprising a display configured to visually identify the set position corresponding to the identification information read by the reader or the tape feeder set at the set position.
10. (New) The part verification system according to claim 4, further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.
14. (New) The tape erroneous mounting detection system according to claim 4, further comprising a display configured to visually identify the set position corresponding to the identification information read by the reader or the tape feeder set at the set position.
11. (New) The part verification system according to claim 7, further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position.

15. (New) The tape erroneous mounting detection system according to claim 5 further comprising a display configured to visually identify the set position corresponding to the identification information read by the reader or the tape feeder set at the set position.
12. (New) The part verification system according to claim 8, wherein the display is provided to each of the plurality of tape feeders.

17. (New) The tape erroneous mounting detection system according to claim 12, wherein the display is provided to each of the plurality of tape feeders.
13. (New) The part verification system according to claim 9, wherein the display is provided to each of the plurality of tape feeders.

18. (New) The tape erroneous mounting detection system according to claim 13, wherein the display is provided to each of the plurality of tape feeders.

14. (New) The part verification system according to claim 10, wherein the display is provided to each of the plurality of tape feeders.

19. (New) The tape erroneous mounting detection system according to claim 14, wherein the display is provided to each of the plurality of tape feeders.

15. (New) The part verification system according to claim 11, wherein the display is provided to each of the plurality of tape feeders.
20. (New) The tape erroneous mounting detection system according to claim 15, wherein the display is provided to each of the plurality of tape feeders.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 20150212503).
Shimizu reads on the claims as follows:
Claim 1. 	A part verification system (component verification system, Fig. 10) for a part supply unit where a plurality of tape feeders (a plurality of tape feeders 5, Fig. 1) are arranged, the part verification system being provided for determining whether or not a tape for supplying parts mounted on the tape feeder is appropriate (see Abstract), the part verification system comprising: 
sensors (first sensor S1 and a second sensor S2 disposed at the first detection position P1 and the second detection position P2, respectively, detect the presence/absence of the carrier tape 14, Fig. 3, para. [0046]) provided to the plurality of tape feeders, the sensors being configured to detect tapes, respectively; 
a reader (bar code reader 16, Fig. 5, para. [0049]) configured to read identification information (a component ID read by the bar code reader 16, para. [0050]) of an accommodated part from a recorder which records the identification information and is provided to a tape or a reel around which the tape is wound; 
a memory (a built-in memory {refer to a feeder storage unit 36 illustrated in FIG. 6B}, para. [0048]) configured to store (the component ID 36a is written in the feeder storage unit 36, para. [0076]) part verification information obtained by correlating set position information which is information on a set position of the tape feeders in the part supply unit with the identification information; 
a part verifier (component verifying unit 34, Fig. 6A) configured to perform verification updating processing for determining, when the identification information of the tape is read using the reader, whether or not the tape is actually mounted on the tape feeder at the set position corresponding to the identification information based on the identification information, the part verification information and an output from the sensor, and updating tape presence or absence information at the set position when the part verifier determines that the tape is mounted (the component verification processing of verifying whether or not the stored components of the subsequent tape 14(2) subsequently inserted into the tape feeder 5, in a state where the preceding tape 14(1) is mounted, see para. [0081]); 
a tape monitor (first sensor S1, the second sensor S2, and the third sensor S3, para. [0047]) configured to perform tape detection processing for determining whether or not the tape is mounted (detection results obtained by the first sensor S1, the second sensor S2, and the third sensor S3 are transmitted to the feeder controller 28, and the feeder controller 28 controls the first tape feed mechanism 20A and the second tape feed mechanism 20B based on these detection results, para. [0047]) with respect to each tape feeder based on the output from the sensor and the tape presence or absence information during a period which differs from a period where the verification updating processing is performed; and 
a notifier (display unit 15, Fig. 6A) configured to notify so as to request reading of the identification information relating to the tape from the recorder when the tape monitor determines that the tape is mounted on the tape feeder (the display unit 15 is a notification unit that visually notifies the above-mentioned items, see para. [0057]).

Claim 5.	The part verification system according to claim 1, further comprising a display part configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position (see para. [0057]).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20150212503) as applied to claim 1 above, and further in view of Yanagida (US 20150189801).
Regarding claims 2-3, Shimizu does not teach a timer configured to count a time which is set preliminarily as a time within which the tape is mountable on the tape feeder and the tape is remountable, in synchronism with reading of the identification information using the reader. However, Yanagida teaches a component supply unit for a component mounter in which, 
[Claim 2] The part verification system according to claim 1, further comprising a timer (timer 45, para. [0083-0084]) configured to count a time which is set preliminarily as a time within which the tape is mountable on the tape feeder and the tape is remountable, in synchronism with reading of the identification information using the reader (the control unit 79 controls the device to drive the DC motor 17 by a prescribed time with a timer 45 if the first detection sensor 25 and the second detection sensor 44 have not detected the storage tape CX, para. [0083] and the control unit 79 stops the driving of the DC motor 17 when counting the prescribed time with the timer 45, and starts driving of the DC motor 17 and the servomotor 32 when the first detection sensor 25 detects the forward end of the storage tape CX, para. [0084]), wherein 
the part verifier is configured to update the tape presence or absence information when the part verifier determines that the tape is mounted on the tape feeder at a set position corresponding to the identification information read using the reader during a period until counting of the set time by the timer part is completed (see para. [0083-0084]).

[Claim 3] The part verification system according to claim 2, wherein the set time is a time during which the tape is remountable on the tape feeder plural times (as claim best understood, the remounting is obvious in para. [0048-0049]).

Yanagida teaches in [0083-0084], a timer 45 based on the detection by sensor 25 and second detection sensor 44 and control unit 79 controls the device to drive motor 17 when the storage tape CX is detected. Therefore, in view of the teachings of Yanagida, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the part verification system of Shimizu to add a timer configured to count time so that it enables to start driving a DC motor of the storage tape forward and to update the part verification system of the tape feeder corresponding identification information of whether a tape is present or not. 

Regarding claims 4 and 7-11, Shimizu further teaches, 
[Claims 4 and 7] wherein the part verifier is configured to perform first detection processing for detecting presence or absence of the tape at each of the tape feeders prior to the verification updating processing (component verifying unit 34 performs the processing of verifying whether or not the correspondence relationship between the component ID read by the bar code reader 16 and the tape feeder 5 specified by the feeder specifying unit 33, that is, a tape feeder 5 into which the insertion of the subsequent tape 14(2) is detected, is correct, para. [0055]), is configured to perform second detection processing for detecting presence or absence of the tape at each of the tape feeders after updating of the tape presence or absence information in the verification updating processing, and is configured to perform reset processing for resetting tape presence or absence information which is updated in the verification updating processing to the information (the re-verification processing of repeating the processing, para. [0079]) before updating when a total number of tapes detected by the second detection processing is increased by 1 or more compared to a total number of the tapes detected in the first detection processing.

[Claims 8-11] further comprising a display configured to visually identify the set position corresponding to the identification information read using the reader or the tape feeder set at the set position (Notification during the component verification processing of verifying whether or not stored components of the subsequent tape 14(2) subsequently inserted for component replenishment to be described are correct is included in targets for this notification, see para. [0048]).

Claims 6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Yanagida as applied to claim 2 above, and further in view of Kawaguchi (US 20150083845).
Regarding claims 6, 12-15, modified Shimizu does not teach a display is provided to each of the plurality of tape feeders. However, Kawaguchi teaches a plurality of tape feeders arranged in a component feed section in which, 
[Claims 6 and 12-15] wherein the display is provided to each of the plurality of tape feeders (display part 28b, Figs. 9A to 9C, each of the plurality of tape feeders 6 arranged in the component feed section 5 includes the display part 28b which displays the information relating to the tape feeding operation by the tape feeder 6, para. [0061-0064]).
Therefore, in view of the teachings of Kawaguchi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the part verification system of Shimizu to add display part 28b and to configure it present various information such as feed speed, feed pitch so that it enables a method for displaying setting information of the tape feeding operation in a tape feeder.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Koyanagi (US 20150034714) teaches a tape feeder having plural tape suppliers for a component mounter and a bar code reader read ID label of a tape reel and input into a feeder management computer.
Prior art of record Maezono (US 20160353624) teaches a component replenishment support method, and a component replenishment support system of a component mounting line that can prevent a decrease in facility operation rate due to component shortage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729